Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in USA on 7/30/19. It is noted, however, that applicant has not filed a certified copy of the Republic of India application IN201921023587 as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Boguraev: 20170083569 hereinafter Bog further in view of Lee: 20200285944.
Regarding claim 1, 14
Bog teaches:
A method and coded instructions operative of a processor for: 
receiving a rule comprising text (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: receipt of a template rule comprising a language text from a user; said rules stored as schema in a database); 
pre-processing the rule by replacing terms in the rule with a plurality of dummy tokens denoting a plurality of entities (Bog: ¶ 39-42, 50-52, 66-71; Fig 1, 7, 8, 9, 15: user input of a particular text subject to processing by a particular lexical schema to generate a set of lexical commands for query of a database wherein the input comprises dummy tokens considered as any representation(s) of the rule); 
generating, using a first machine learning model which takes the plurality of dummy tokens as input, a dependency graph comprising a rooted tree having a plurality of nodes related by a plurality of edges that are tagged according to a plurality of dependency tags (Bog: 
generating, using a model which takes the query generative of dependency tree data as input, a machine readable vector that embeds the data as a sequence of numbers representative of a structure of the rule (Bog: ¶ 43-47; Fig 3, 4C, 4D: a query based on processing of a user input; said input generative of a dependency tree used to query a particular database and return results of a search thereof, input data is ultimately converted to a stream or matrix of numbers representative of the input, rule, etc. for processing; a machine readable vector is considered any code operable to process, encode or otherwise operate upon a model); 
comparing the machine-readable vector to a plurality of additional machine readable vectors, wherein the plurality of additional machine readable vectors corresponds to a plurality of additional rules for which a plurality of computer useable program code blocks has been generated (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: particular database searched based on a particular input rule for similar rules, entries, etc.); 
identifying a set of machine readable vectors, from the plurality of machine readable vectors, that match the machine readable vector within a range, wherein the set of machine readable vectors correspond to a set of rules from the plurality of additional rules; and displaying the set of rules to a user (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: particular database values searched based on a particular input rule values for similar rules, entries, etc. which are subsequently displayed to a user).

Bog does not explicitly teach generating the query by using second and third models, wherein a second machine learning model takes the dependency graph as input, and generates 

In a related field of endeavor Lee teaches a system and method wherein a graph is input to a graph convolutional network (GCM) such that a (second) machine learning model takes the dependency graph as input (Lee: ¶ 31-35, 44-47; Fig 1: a graph input to GCN 100; system operable upon graphs disclosed as comprising dependency, directed graph as well as undirected graphs), and 
generates a canonical version of the dependency graph, wherein the canonical version comprises a canonical graph having a plurality of node labels (Lee: ¶ 48-51, 54-59, 120-127: graphs comprising feature and adjacency matrices are input to a Weisfeiler algorithm which generates further sets of node attributes in a canonical form (please see description of well-known Weisfeiler algorithm in Weisfeiler: “Reduction of a Graph to Canonical Form…”; NPL copyright 1968 and made of record in 8/15/19 IDS)); 
sorting the plurality of node labels into a lexicographic order to form a document (Lee: ¶ 48-51, 54-59, 110-112, 120-127; Fig 8: Weisfeiler algorithm iteratively sorts matrices into a lexicographical order while generating canonically formed matrices); and 
generating, using a third machine learning model which takes the document as input, a machine readable vector that embeds the document as a sequence of numbers representative of a structure of the rule (Lee: ¶ 48-51, 54-59, 120-127; Fig 8: system outputs a matrix of final learned node embeddings).





Regarding claim 10
Bog teaches:
A system comprising: 
a data repository storing a rule (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: receipt of a template rule comprising a language text from a user; said rules stored as schema in a database); 
a plurality of dummy tokens representing a plurality of entities in the rule (Bog: ¶ 39-42, 50-52, 66-71; Fig 1, 7, 8, 9, 15: user input of a particular text subject to processing by a particular lexical schema to generate a set of lexical commands for query of a database wherein the input comprises dummy tokens considered as generic representations of the rule);, 
a dependency graph comprising a rooted tree having a plurality of nodes related by a plurality of edges tagged according to a plurality of dependency tags (Bog: ¶ 48-52, 57-59, 68-69; Fig 10-12: a schema model comprising received rules of detection and tokens therefore used 
a machine readable vector which embeds the document as a sequence of numbers representative of a structure of the rule (Bog: ¶ 43-47; Fig 3, 4C, 4D: a query based on processing of a user input; said input generative of a dependency tree used to query a particular database and return results of a search thereof, input data is ultimately converted to a stream or matrix of numbers representative of the input, rule, etc. for processing; a machine readable vector is considered any code operable to process, encode or otherwise operate upon a model); and 
a plurality of additional machine readable vectors representative of a plurality of structures of a plurality of additional rules (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: particular database searched based on a particular input rule for similar rules, entries, etc.); 
a pre-processing engine configured to pre-process the rule by replacing terms in the rule with the plurality of dummy tokens (Bog: ¶ 39-42, 50-52, 66-71; Fig 1, 7, 8, 9, 15: user input of a particular text subject to processing by a particular lexical schema to generate a set of lexical commands for query of a database wherein the input comprises dummy tokens considered as generic representations of the rule);  
and 
a machine learning model execution engine configured to execute: 
a first machine learning model which receives as input the plurality of dummy tokens and outputs the dependency graph  (Bog: ¶ 48-52, 57-59, 68-69; Fig 10-12: a schema model comprising received rules of detection and tokens therefore used to generate a dependency tree comprising a plurality of nodes and edges which relate a root and subsequent nodes to a particular rule); 

a comparator (Bog ¶ 78, etc.: processor of the system operable as a comparator to match rules with input and map input to a query to conduct comparison with a database) configured to: 
compare the machine readable vector to the plurality of additional machine readable vectors (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: particular database searched based on a particular input rule for similar rules, entries, etc.); and 
identify a set of machine readable vectors, from the plurality of additional machine readable vectors, that match the machine readable vector within a range and a display device configured to display a set of rules that correspond to the set of machine readable vectors (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: particular database values searched based on a particular input rule values for similar rules, entries, etc. which are subsequently displayed to a user).

Bog does not explicitly teach generating the query by using second and third models, wherein a second machine learning model takes the dependency graph as input, and generates a canonical version thereof, wherein the canonical version comprises a canonical graph having a plurality of node labels; sorting the plurality of node labels into a lexicographic order to form a document; and generating, using a third machine learning model which takes the document as 

In a related field of endeavor Lee teaches a system and method wherein a graph is input to a graph convolutional network (GCM) such that a (second) machine learning model takes the dependency graph as input (Lee: ¶ 31-35, 44-47; Fig 1: a graph input to GCN 100; system operable upon graphs disclosed as comprising dependency, directed graph as well as undirected graphs), and 
generates a canonical version of the dependency graph, wherein the canonical version comprises a canonical graph having a plurality of node labels (Lee: ¶ 48-51, 54-59, 120-127: graphs comprising feature and adjacency matrices are input to a Weisfeiler algorithm which generates further sets of node attributes in a canonical form (please see description of well-known Weisfeiler algorithm in Weisfeiler: “Reduction of a Graph to Canonical Form…”; NPL copyright 1968 and made of record in 8/15/19 IDS)); 
sorting the plurality of node labels into a lexicographic order to form a document (Lee: ¶ 48-51, 54-59, 110-112, 120-127; Fig 8: Weisfeiler algorithm iteratively sorts matrices into a lexicographical order while generating canonically formed matrices); and 
generating, using a third machine learning model which takes the document as input, a machine readable vector that embeds the document as a sequence of numbers representative of a structure of the rule (Lee: ¶ 48-51, 54-59, 120-127; Fig 8: system outputs a matrix of final learned node embeddings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to process input documents such as the Lee taught financial transaction documents by combining the machine learning stages of Bog with those of Lee 


Regarding claim 2, 11, 15
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions further comprising: displaying, to the user, a group of computer useable program code blocks corresponding to the set of rules (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: rules comprise coded instructions mappable to an input, operable to generate a graph and resultant in a displayed output to a user).

Regarding claim 3, 12, 16
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, further comprising: generating new computer useable program code configured to implement the rule in a computer, wherein generating comprises re-using at least some of the group of computer useable program code blocks for the set of rules (Bog: ¶ 48-54, Fig 8: system operates to create additional rules based on the extant rules).

Regarding claim 4, 17
Bog in view of Lee teaches or suggests:


Regarding claim 5, 18
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, further comprising: clustering the machine readable vector with the plurality of additional machine readable vectors to form a Voronoi diagram; calculating a plurality of distances using the Voronoi diagram, wherein each distance represents a similarity of a structure of a rule in the set to a corresponding structure of the rule comprising text; displaying, to the user, the computer useable program code for the set of rules together with the plurality of distances. Examiner takes official notice that the utility of a Voronoi diagram for display of graph information such as that input to or resultant from the Weisfeiler algorithm was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion.

Regarding claim 6, 19
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, wherein the rule comprises a natural language rule, and wherein pre- processing comprises natural language processing (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: system operates to apply a rule to a natural language input).

Regarding claim 7
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, wherein the first machine learning model comprises a natural language processing machine learning model (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: system operates to apply a rule to a natural language input for the purpose of learning an intended output).

Regarding claim 8
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, wherein the second machine learning model comprises a Weisfeiler- Lehman (WL) algorithm, and wherein the generating the canonical version of the dependency graph comprises continuously executing the WL algorithm until all node labels converge (Lee: ¶ 48-51, 54-59, 110-112, 120-127; Fig 8: system iterates a Weisfeiler algorithm to convergence for the purpose of generating and testing a machine learning model).

Regarding claim 9
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions, wherein the third machine learning model comprises an unsupervised machine learning model trained to convert the document to the machine readable vector (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: system acts in an unsupervised manner to return results of a query to a user); (Lee: ¶ 113: unsupervised learning disclosed as well known and tractable to a convolutional learning network). Bog in view of Lee strongly suggests but does not explicitly teach the utility of an unsupervised model to convert the document to a particular output. Examiner takes official notice that the utility of unsupervised 

Regarding claim 13, 20
Bog in view of Lee teaches or suggests:
A system, method, and coded instructions: the first machine learning model comprises a natural language processing machine learning model (Bog: ¶ 50-52, 66-71; Fig 1, 7, 8, 15: system operates to apply a rule to a natural language input), the second machine learning model comprises a Weisfeiler-Lehman (WL) algorithm (Lee: ¶ 48-51, 54-59, 110-112, 120-127; Fig 8: system iterates a Weisfeiler algorithm to convergence for the purpose of generating and testing a machine learning model), and the third machine learning model comprises an unsupervised machine learning model trained to convert the document to the machine readable vector (Bog: ¶ 43-47, 65; Fig 3, 4C, 4D, 14C: system acts in an unsupervised manner to return results of a query to a user); (Lee: ¶ 113: unsupervised learning disclosed as well known and tractable to a convolutional learning network). Bog in view of Lee strongly suggests but does not explicitly teach the utility of an unsupervised model to convert the document to a particular output. Examiner takes official notice that the utility of unsupervised machine learning upon the domain was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654